DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1-4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector et al (US 2006/0246499)
  It is noted that claims 1-5 drawn to a composition claim and the recitation of “for self-assembly composition for pattern formation" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)


    PNG
    media_image1.png
    248
    291
    media_image1.png
    Greyscale
Fig. 1

    PNG
    media_image2.png
    162
    382
    media_image2.png
    Greyscale

, which reads on the claimed Formula (104’) wherein, in the formula (104’), R 1 each independently represents a hydrogen atom, and a plurality of R 1 may be identical to or different from one another; R 5 represents a hydrogen; Y 1 represents a single bond or a linking group.
 Regarding claim 2, Spector discloses a monomer, represented by the formula shown in fig. 1 above and described in paragraph 0008, page 2, which reads on the claimed Formula (104’) wherein, in the formula (104’), at least two of R 1 each independently represent an alkyl group, , and a plurality of R 1 may be identical to or different from one another; R 5 represents a hydrogen atom; Y represents a single bond 
1 each independently represent an alkyl group
Regarding claim 4, Spector discloses a monomer, represented by the formula as shown in fig. 1 above and described in paragraph 0008, page 2, which reads on the claimed Formula (104’),
wherein , in the formula (104’), Y 1 represents a single bond
Regarding claim 5, Spector discloses a monomer, represented by the chemical structure/formula as shown in fig. 1 above and described in paragraph 0008, page 2. Spector also disclose the chemical structure/formula includes linking groups represented by the structure as shown in fig. 2 and described in paragraph 0009

    PNG
    media_image3.png
    184
    504
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    57
    365
    media_image4.png
    Greyscale

, which reads on the claimed Formula (104’), wherein, in the formula (104’), Y 1 is one linking group represented by the following structure

    PNG
    media_image5.png
    188
    146
    media_image5.png
    Greyscale


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al (US 2012/0264214)
  It is noted that claims 1, 4-5 drawn to a composition claim and the recitation of “for self-assembly composition for pattern formation" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)
 Carlson discloses a monomer, represented by the chemical structure (4) as shown below and described in para 0038

    PNG
    media_image6.png
    241
    346
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    121
    407
    media_image7.png
    Greyscale

,which reads on the claimed Formula (104’) wherein, in the formula (104’), R 1 each independently represents a hydrogen atom, and a plurality of R 1 may be identical to or different from one another; R 5 represents a hydrogen; Y 1 represents a single bond or a linking group.
  Regarding claim 4, Carlson discloses a monomer, represented by the structure (4) as shown   above and described in paragraph 0038, which reads on the claimed Formula (104’),
wherein, in the formula (104’), Y 1 represents a single bond
 Regarding claim 5, Carlson discloses a monomer, represented by the chemical structure (4) as shown above and described in paragraph 0038. Carlson also disclose that the chemical structure (4) includes a linking group represented by the structure as shown below


    PNG
    media_image8.png
    59
    108
    media_image8.png
    Greyscale

,which reads on the claimed Formula (104’), wherein, in the formula (104’), Y 1 is one linking group represented by the following structure

    PNG
    media_image9.png
    99
    67
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAN VINH/Primary Examiner, Art Unit 1713